Exhibit 10.22


MoGas Pipeline LLC                                         Section 8.3
FERC GAS TARIFF                             FORM OF SERVICE AGREEMENT
Second Revised Volume No. 1     RATE SCHEDULE FT
     Version 1.0.0


MoGas Pipeline LLC
FORM OF SERVICE AGREEMENT (RATE SCHEDULE FT)
Contract No. FRM-LGC-1001 (f/k/a 100)
Agreement Dated 4-1-2008
Amended 3-1-2017


This Firm Service Transportation Agreement ("Agreement"), formerly known as
Contract No. 100, now known as Contract No. FRM-LGC-1001 is made and entered
into between MoGas Pipeline LLC, a Delaware limited liability company
("Transporter") and the party identified as Shipper in this Agreement.


In consideration of the promises and of the mutual covenants herein contained,
the parties do covenant and agree as follows:


ARTICLE I SCOPE OF AGREEMENT


Subject to the terms, conditions and limitations hereof and of Transporter's
Rate Schedule FT and Transporter's General Terms and Conditions, Transporter
agrees to receive, transport and deliver on a firm basis thermally equivalent
volumes of gas, adjusted for the Fuel and Gas Loss Retention Quantity, up to the
Maximum Daily Quantity (MDQ).


ARTICLE II TERM OF AGREEMENT


This Agreement shall become effective and continue in effect as set forth
herein. If renewable following the primary term, this Agreement may be
terminated by either party upon prior written notice.


ARTICLE III RATE SCHEDULE


Shipper shall pay Transporter for all services rendered hereunder at rates filed
under Transporter's Rate Schedule FT and as the same may be revised and changed.
The rates to be charged Shipper for services under this Agreement shall be the
maximum rate filed for that service unless Shipper and Transporter have
otherwise agreed in writing. The rates charged Shipper for firm transportation
hereunder shall not be more than the maximum rate applicable to such service,
nor less than the minimum rate for such service.


This Agreement and all terms and provisions contained or incorporated herein are
subject to the provisions of Transporter's Rate Schedule FT and of Transporter's
General Terms and Conditions on file with the Federal Energy Regulation
Commission or other duly constituted authorities having jurisdiction, and as the
same may be legally amended or superseded. The Rate Schedule and General Terms
and Conditions are by this reference made a part hereof.


ARTICLE IV RECEIPT POINT(S) AND DELIVERY POINT(S)
                                
Natural gas to be received for the account of Shipper hereunder shall be
received on the outlet side of the measuring station(s) at or near the point(s)
of receipt, as specified in Appendix A.


Natural gas to be delivered for the account of Shipper hereunder shall be
delivered on the outlet side of the measuring station(s), if any, at or near the
point(s) specified in Appendix A.
       


































--------------------------------------------------------------------------------




MoGas Pipeline LLC                                         Section 8.3
FERC GAS TARIFF                             FORM OF SERVICE AGREEMENT
Second Revised Volume No. 1     RATE SCHEDULE FT
     Version 1.0.0


MoGas Pipeline LLC
FORM OF SERVICE AGREEMENT (RATE SCHEDULE FT)
Contract No. FRM-LGC-1001 (f/k/a 100)
Agreement Dated 4-1-2008
Amended 3-1-2017


Additional information concerning receipt and delivery points is set forth on
Appendix A to this Agreement which is incorporated herein by reference.


ARTICLE V QUALITY


All natural gas tendered for transportation to Transporter for the account of
shipper at the Receipt Point(s) shall conform to the quality specifications set
forth in the General Terms and Conditions, as revised from time to time.
Transporter may receive gas not forming to the quality specifications if
treatment facilities on Transporter's system will bring such gas into
conformance with the quality specifications. Transporter may refuse to receive
on a non-discriminatory basis any gas for transportation which does not meet
such quality specifications and will not be treated to meet the quality
specifications.


ARTICLE VI ASSIGNMENT


This Agreement shall be binding upon and inure to the benefit of any
successor(s) to either Transporter or Shipper by merger, consolidation of
acquisition. Either Transporter or Shipper may assign or pledge this Agreement
and all rights and obligations under the provisions of any mortgage, deed or
trust, indenture or other instrument which it has executed or may execute
hereafter as security for indebtedness; otherwise, neither Transporter nor
Shipper shall assign this Agreement or any of its rights hereunder without first
having obtained formal written consent of the other(s). Such consent shall not
be unreasonably withheld.


ARTICLE VII INTERPRETATION AND MODIFICATIONS


The interpretation and performance of this Agreement shall be in accordance with
the laws of the state of Missouri.


ARTICLE VIII AGREEMENTS BEING SUPERSEDED
                                
When this Agreement becomes effective, it shall supersede and cancel any other
firm transportation agreements between the parties for the same service.


ARTICLE IX CERTIFICATIONS


By executing this Agreement, Shipper certifies that: (1) Shipper has title to,
or a current contractual right to deliver the gas to be transported by
Transporter; (2) Shipper has, or will have, entered into all arrangements
necessary for the commitment of deliveries to Transporter; and (3) Shipper has a
sales and, as applicable, a transportation contract(s) or will enter into such
sales and, as applicable, a transportation contract(s) with the party ultimately
receiving the gas, prior to the commencement of service.






































2

--------------------------------------------------------------------------------




MoGas Pipeline LLC                                         Section 8.3
FERC GAS TARIFF                             FORM OF SERVICE AGREEMENT
Second Revised Volume No. 1     RATE SCHEDULE FT
     Version 1.0.0


MoGas Pipeline LLC
FORM OF SERVICE AGREEMENT (RATE SCHEDULE FT)
Contract No. FRM-LGC-1001 (f/k/a 100)
Agreement Dated 4-1-2008
Amended 3-1-2017


ARTICLE X SPECIFIC INFORMATION


Firm Transportation Service Agreement between MoGas Pipeline LLC
("Transporter") and Laclede Gas Company ("Shipper").


Contract Number FRM-LGC-1001                 Effective Date 3/1/2017


Primary Term         13 years, eight months, extending to 10/31/2030
Renewal Term-month to month Yes Other ______________________________
Termination Notice 365 Days
Right of First Refusal: Yes


Transporter MoGas Pipeline LLC
     329 Josephville Road
Wentzville, Missouri 63385


Shipper Laclede Gas Company
700 Market St, 1st Floor
St. Louis, MO. 63101


Maximum Daily Quantity: 62,800 Dth per day


The rate charged will be the maximum transportation rate unless otherwise agreed
to in writing.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their Presidents or Vice Presidents as duly authorized officers, the day and
year first above written.


Effective Date: 3/1/2017
         
     MoGas Pipeline LLC


     By: /s/ Cy Zebot___________________
     Name: Cy Zebot
     Title: SVP Rates and Regulations


              
     Laclede Gas Company


     By: /s/ Scott Woley________________
     Name: Scott Woley
     Title: Vice President, Gas Supply & Operations




















3

--------------------------------------------------------------------------------




MoGas Pipeline LLC                                         Section 8.3
FERC GAS TARIFF                             FORM OF SERVICE AGREEMENT
Second Revised Volume No. 1     RATE SCHEDULE FT
     Version 1.0.0
APPENDIX A
Contract No. FRM-LGC-1001 (f/k/a 100)
Agreement Dated 4-1-2008
Amended 3/1/2017
                               
To the Firm Transportation Service Agreement between MoGas Pipeline LLC
("Transporter") and Laclede Gas Company ("Shipper"), Contract Number
FRM-LGC-1001 (f/k/a 100).


Point of         Maximum          Maximum Daily         Provision for
Receipt Meter No.     Receipt Pressure         Receipt Quantity         Incre.
Facility


PEPL     05237         n/a             35,000            No
MRT     91030        n/a             7,800            No     
REX     44936        n/a             20,000            No            


Quality Waivers: No


Point of             Maximum Daily          Priority         Provision for
Delivery     Meter No.      Delivery Quantity      Date         Incre. Facility


West Alton     421                     10-1-2007           No    
St. Peters      400      11,200             10-1-2007          No
St Paul          320         100             10-1-2007          No
Wentzville     500         15,000             10-1-2007          No
Washington CG     410          5,000             10-1-2007          No
South Point      440         24,000             10-1-2007          No
Union #1      510         1,700             10-1-2007          No
Union #2      630         600             10-1-2007          No
St Clair      430           1,200             10-1-2007          No
Sullivan #1     470          2,800               10-1-2007          No     
Sullivan #2     471         1,200          10-1-2007          No        
MRT      91030          0          3-1-2017           No
Transport rate discount
The contract MDQ of 62,800 Dth will be provided at a discount reservation rate
of $6.3875/Dth/month for the period 11/1/2018 through 10/31/2030. This rate
shall apply to all receipt points in Zone 1, the delivery points listed above,
and any future Shipper delivery points in Zone 1 that are within Shipper’s
service territory.               




This Appendix A supersedes and cancels any previously effective Appendix A to
this Firm Transportation Service Agreement.


Effective Date: 3/1/2017


     MoGas Pipeline LLC
    
     By: /s/ Cy Zebot______________
     Name: Cy Zebot
     Title: SVP


     Laclede Gas Company


     By: /s/ Scott Woley____________
     Name: Scott Woley
     Title: Vice President, Gas Supply




4